PROST, Circuit Judge.

ORDER

Oakerlee Fernandez submits a motion for leave to proceed in forma pauperis, an informal brief, and a Fed. Cir. R. 15(c) statement concerning discrimination.
The court treats the submissions as a motion for reconsideration of the court’s May 22, 2002 order dismissing Fernandez’s petition for review for failure to pay the filing fee, file a brief, and file a Fed. Cir. R. 15(c) statement concerning discrimination.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Fernandez’s motion for reconsideration is granted.
*933(2) Fernandez’s motion for leave to proceed in forma pauperis is granted.
(8) The court’s May 22, 2002 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(4) The Office of Personnel Management’s brief is due within 21 days of the date of filing of this order.